By the Court :
The sole question in this ease is, whether, whqn both the holder and indorser of a promissory note reside in this city, it is . sufficient to hold the indorser by merely offering in proof certificate of a notary public, showing on its face demand on the maker, refusal to pay, and that notice of protest was deposited in the post office addressed to the indorser at his place of business. That this is not sufficient to hold the indorser was expressly decided in Bowling vs. Harrison, 6 How., 648; Ireland vs. Kipp, 11 John., 231. Authorities which suggest that in large cities, where the letter carrier system prevails, it might be sufficient to send notice through the post office, yet also show that in such cases the residence or place of business of the indorser must be proven to be within the limits of the carrier system, and that he is accustomed to receive his letter’s through that means. Nothing of the kind was attempted to be shown in this case.
Judgment affirmed.